DETAILED ACTION

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 8 and 15, namely the following (using claim 1 as an example, while similar features are recited in claims 8 and 15):

an article designing system comprising: a processor to: obtain image data, margin data, and sales data corresponding to a plurality of clothing articles; 
identify a first clothing article image of a first clothing article, a second clothing article image of a second clothing article, 
a first set of clothing article attributes corresponding to the first clothing article, and a second set of clothing article attributes corresponding to the second clothing article, based on the image data, the margin data, and the sales data, 
wherein each of the first and second sets of clothing article attributes is associated with a corresponding weight representing significance of the clothing article attribute with a popularity of the respective clothing article;
 partition the first clothing article image into a plurality of first segments and the second clothing article image into a plurality of second segments;
determine biased characteristics from the image data, the margin data, and the sales data, 
wherein the biased characteristics comprise any one or a combination of a selling frequency of the first clothing article, a selling frequency of the second clothing article, a App. Ser. No.: 16/724,975popularity of a particular design or brand of the first clothing article, and a popularity of a particular design or brand of the second clothing article; 
normalize the biased characteristics based on the clothing article attributes and the weights of clothing article attributes of the corresponding clothing article; 
identify a clothing article attribute, among the second set of clothing article attributes, having a maximum likelihood of making the second article popular, based on the normalization of the biased characteristics; 
merge a segment from the plurality of first segments with a corresponding segment from the plurality of second segments to provide a new clothing article image based on the identified clothing article attribute; 
filter the new clothing article image based on predefined filtering rules to obtain a curated clothing article design image; 
assess the curated clothing article design image to generate a design score indicative of a popularity and a sellability of the curated clothing article; and 
select the curated clothing article design for a post design selection process, based on the design score.


Alves, Nelson, and Vera Miguéis. "Predicting product sales in fashion retailing: a data analytics approach." (2017). (cited and discussed at great length in the prosecution history of this application; see e.g. discussion in Final Rejection of 10/29/2021;  Non-Final Rejection of 05/19/2021);
U.S. Patent Application Publication No. 2018/0046926 A1; see discussion in Final Rejection of 10/29/2021; teaches systems for predictive analytics, time-series predictive modeling, forecasting and model fitting (see Summary, and paras. 249-65). 
U.S. Patent Application Publication No. 2011/0184806 A1.  Teaches systems and methods for recommending items to buyers (see e.g. claim 1), by way of analysis of behavior data pertinent to clusters of items and online activity (see e.g. paras. 16-28).  The instant reference relies significantly on user behavior data (i.e. online internet behavior) and objective recommendations to maximize sales (see e.g. paras. 55-60 and Figs. 6-7). 

	However, the above combination of references, including those cited throughout prosecution, would not have rendered obvious the exact combination of features of Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613